Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-10 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 10,102,661. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.



Instant Application 
Patent No. 10,102,661
1. A method comprising: 
1. (Currently Amended) A method for multi-user animation comprising: 
modeling a three-dimensional space within a computer memory;
modeling a three-dimensional space within a computer memory;
locating an avatar within the three-dimensional space at a location, the avatar being responsive to input commands from a client to act within the three-dimensional space;
locating an avatar within the three-dimensional space, the avatar being responsive to input commands from a client to act within the modeled three-dimensional space;
monitoring avatar activity to determine a period of time since a last avatar activity, wherein the avatar activity includes activities which move the avatar within the three- dimensional space and activities which do not move the avatar in the three-dimensional space; and
monitoring the input commands to determine a period of time the client is inactive, wherein the period of time the client is inactive is determined using cessation of any user input commands regardless of whether the commands cause movement of the avatar; and
in response to the period of time being greater than a threshold, changing an appearance of the avatar.
removing the avatar from the space in response to determining that the client has remained inactive for a threshold period of time.



Instant Application 
1
11
20
Patent
1
7
15



Claims 1, 11 and 20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 10,102,661. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.


Instant Application 
Patent 10,672,172
1. A method comprising: 
1. (Original) A method for multi-user animation comprising:
modeling a three-dimensional space within a computer memory;
modeling a three-dimensional space within a computer memory;
locating an avatar within the three-dimensional space at a location, the avatar being responsive to input commands from a client to act within the three-dimensional space;
locating an avatar within the three-dimensional space, the avatar being responsive to input commands from a client to act within the modeled three-dimensional space;
monitoring avatar activity to determine a period of time since a last avatar activity, wherein the avatar activity includes activities which move the avatar within the three- dimensional space and activities which do not move the avatar in the three-dimensional space; and
monitoring the input commands to determine a period of time the client is inactive, wherein the period of time the client is inactive is determined using cessation of any user input commands regardless of whether the commands cause movement of the avatar; and
in response to the period of time being greater than a threshold, changing an appearance of the avatar.
2. The method of claim 1, further comprising displaying the avatar engaging without transparency.  




Instant Application 
1
11
20
Patent
1
7
15




Claims 1, 11 and 20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and  20 of U.S. Patent No. 11,443,472 Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.


Instant Application 
Patent 11,443,472
1. A method comprising: 
1. A method comprising:
modeling a three-dimensional space within a computer memory;
[…]
locating an avatar within the three-dimensional space at a location, the avatar being responsive to input commands from a client to act within the three-dimensional space;
locating an avatar within a space, the avatar being responsive to input commands from a user to act within the space;
monitoring avatar activity to determine a period of time since a last avatar activity, wherein the avatar activity includes activities which move the avatar within the three- dimensional space and activities which do not move the avatar in the three-dimensional space; and
monitoring the input commands to determine a period of time the user is inactive, wherein the period of time is determined based on cessation of i) input commands corresponding to movement of the avatar within the space and ii) input commands that do not correspond to movement of the avatar within the space;
in response to the period of time being greater than a threshold, changing an appearance of the avatar.
in accordance with a determination that the period of time satisfies a first threshold criterion, adjusting an appearance of the avatar in a first manner.  




Instant Application 
1
11
20
Patent
1
15
20




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616